DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-20 are allowed.

As per claims 1-20, the prior art of record fails to teach or adequately suggest the claimed combination of features and or limitations as claimed. Specifically, the highlighted features, in combination with the other claimed features and or limitations, were not adequately represented in the prior art of record and therefore form the basis for the indication of allowable subject matter with respect to the instant claims and the prior art of record.

That being said, and with respect to independent claim 1, the prior art of record fails to teach or adequately suggest an occupancy sensing lighting control system comprising: 

an electric lighting fixture configured to illuminate a space; 
a wireless communication unit associated with said electric lighting fixture and
configured for operating at least in a radio frequency communication band of 50 MHz to 6 GHz, said wireless communication unit comprising a signal-generating device configured for generating periodic control signals detectable by a mobile cellular phone device located within the illuminated space and being in a standby or idle mode, and a signal detector configured to detect communication signals generated by said mobile cellular phone device;

a load control device configured to control a current supplied to said electric lighting fixture; and
a memory unit configured to store identification information associated with said mobile cellular phone device.


With respect to independent claim 11, the prior art of record fails to teach or adequately suggest an occupancy sensing lighting fixture comprising: 

a light source configured to illuminate a space;
a wireless communication unit configured for operating at least in a radio frequency communication band of 50 MHz to 6 GHz and comprising a signal generating device configured for generating periodic control signals detectable by a mobile cellular phone device located within the illuminated space and being in a standby or idle mode;
a signal detector configured to detect communication signals generated by said mobile cellular phone device;
an occupancy condition generating device configured to determine occupancy condition in response to a detection of said communication signals; and
a load control device connected between an electrical power source and said light source and configured to control a current supplied to said light source.


With respect to independent claim 18, the prior art of record fails to teach or adequately suggest a method of communicating with building occupants, comprising the steps of:

providing an electric lighting fixture configured to illuminate an area;
sending periodic directional control signals from said electric lighting fixture towards said area;
detecting a presence of a mobile cellular phone device in a standby or idle mode within said area;
changing the amount of electric power delivered to said electric lighting fixture; and
providing an audio or visual alarm to a user of said mobile cellular phone device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD D HARTMAN JR whose telephone number is (571)272-3684.  The examiner can normally be reached on M-F 8:30 - 4:30 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see:

https://ppair-my.uspto.gov/pair/PrivatePair

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD D HARTMAN JR/Primary Patent Examiner, Art Unit 2119                                                                                                                                                                                                        March 25, 2021
/RDH/